Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-3254

JOSEPH ROBINSON, Individually and on Behalf of All Others Similarly Situated,
     Plaintiff,

v.

A AND A QUALITY APPLIANCE, INC.,
     Defendant.



                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


        Plaintiff JOSEPH ROBINSON, individually and on behalf of all others similarly

situated, alleges against Defendant A AND A QUALITY APPLIANCE, INC., as follows:

                          I.     PRELIMINARY STATEMENT

        1.    This collective and class action seeks relief from Defendant’s willful

misclassification of its “Sales Managers” as exempt from overtime pay, resulting in

Defendant’s violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.,

Colorado Minimum Wage Order Number 35, 7 Colo. Code Regs. § 1103-1(4), and the

Colorado Wage Claim Act, Colo. Rev. Stat. Ann. § 8-4-109.

        2.    Defendant A AND A QUALITY APPLIANCE, INC., doing business as

Appliance Factory & Mattress Kingdom, is Colorado’s largest independently owned

appliance and mattress retailer and the nation’s largest discount appliance and mattress

retailer.

        3.    Plaintiff Robinson and the members putative class and collective action



                                            1
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 2 of 15




members were misclassified under the misleading job title “Sales Managers,” when in fact

their primary job duty was selling products at Defendant’s stores, rather than

management. Because their primary job duty does not qualify for any exemption to

overtime pay under the FLSA or Colorado law, they should have been classified as non-

exempt and received overtime pay. These employees are similarly situated under Federal

Rule of Civil Procedure 23 and the FLSA. See 29 U.S.C. § 216(b).

       4.     The FLSA Collective is made of all persons who work or worked for

Defendant as Sales Managers and any other employees performing the same or similar

duties for Defendant, within the United States, at any time from three years prior to the

filing of this Complaint to the final disposition of this case.

       5.     The Colorado Rule 23 Class is made up of all persons who work or worked

for Defendant as Sales Managers and any other employees performing the same or

similar duties for Defendant, within Colorado, at any time from three years prior to the

filing of this Complaint to the final disposition of this case.

       6.     Plaintiff seeks relief on behalf of the FLSA Collective and Rule 23 Class in

the form of all unpaid overtime wages owed, plus liquidated damages, penalties, interest,

attorneys’ fees, and costs.

                                    II.     THE PARTIES

       7.     Individual and Representative Plaintiff JOSEPH ROBINSON is a resident

of Denver County.

       8.     Plaintiff was employed by Defendant as a Sales Manager from

approximately February of 2019 to June of 2019.



                                               2
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 3 of 15




       9.     Plaintiff worked at two of Defendant’s stores in Denver.

       10.    Defendant A AND A QUALITY APPLIANCE, INC., is a corporation

organized under the laws of Colorado, with a principal business office located at 321 West

84th Avenue, Corporate Suites, Thornton, Colorado 80260.

       11.    Defendant’s registered agent for service of process is Dennis Kaw, 321

West 84th Avenue, Corporate Suites, Thornton, Colorado 80260.

                            III.    JURISDICTION AND VENUE

       12.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, as

this case is brought under the FLSA.

       13.    This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367.

       14.    Venue is proper in the United States District Court for the District of

Colorado pursuant to 28 U.S.C. § 1391(b)(1) and (2), because Defendant resides in this

district and because a substantial part of the events giving rise to the claims set forth

herein occurred in this district.

                             IV.    FACTUAL ALLEGATIONS

       15.    Defendant was the “employer” of Sales Managers within the meaning of the

FLSA, 29 U.S.C. § 203(d).

       16.    Defendant is an enterprise whose annual gross volume of sales made or

business done exceeds $500,000.00.

       17.    Defendant is an enterprise that has had employees engaged in commerce

or in the production of goods for commerce, and handling, selling, or otherwise working



                                            3
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 4 of 15




on goods or materials that have been moved in or produced for commerce.

       18.    Sales Managers’ primary duty was selling products at Defendant’s stores.

       19.    Sales Managers’ primary duty was not management, and did not otherwise

fall within any exemptions to overtime pay under the FLSA or Colorado law.

       20.    Defendant suffered and permitted Sales Managers to work more than forty

(40) hours per week.

       21.    Defendant was aware, or should have been aware, that Sales Managers

were regularly working in excess of forty (40) hours in a workweek.

       22.    Defendant willfully misclassified Sales Managers as exempt from overtime

pay and only paid them for up to forty (40) hours in a workweek, but not more, despite the

fact that they typically worked significantly more hours.

       23.    Defendant willfully failed to pay Sales Managers overtime pay for hours

worked in excess of forty (40) in a workweek at a rate not less than time-and-a-half (1.5)

of their regular rate of pay.

                      V.        COLLECTIVE ACTION ALLEGATIONS

       24.    Plaintiff Robinson brings this action on behalf of himself and other

employees similarly situated as authorized under the FLSA, 29 U.S.C. § 216(b) (the

“FLSA Collective”):

              All persons who work or worked for Defendant as Sales
              Managers and any other employees performing the same or
              similar duties for Defendant, within the United States, at any
              time from three years prior to the filing of this Complaint to the
              final disposition of this case.

       25.    The primary job duties of Plaintiff and members of the FLSA Collective was



                                              4
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 5 of 15




selling products at Defendant’s stores.

         26.   Defendant willfully misclassified Plaintiff and members of the FLSA

Collective as exempt from overtime pay and only paid them for up to forty (40) hours in a

workweek, but not more, despite the fact that they typically worked significantly more

hours.

         27.   Defendant’s conduct, as set forth in this Complaint, was willful and in bad

faith, and has caused significant damages to Plaintiff Robinson and the FLSA Collective.

         28.   Defendant is liable under the FLSA for failing to properly compensate

Plaintiff Robinson and the FLSA Collective, and as such, notice should be sent to the

members of the FLSA Collective. There are numerous similarly situated current and

former employees of Defendant who have been denied overtime pay in violation of the

FLSA who would benefit from the issuance of a Court-supervised notice of the present

lawsuit and the opportunity to join. Those similarly situated employees are known to

Defendant and are readily identifiable through Defendant’s records.

                  VI.    COLORADO CLASS ACTION ALLEGATIONS

         29.   Plaintiff Robinson alleges and incorporates by reference the allegations in

the preceding paragraphs.

         30.   Plaintiff Robinson brings all claims alleged herein under Colorado law as a

class action pursuant to Rule 23 of the Federal Rules of Civil Procedure (“FRCP”) on

behalf of all members of the Colorado Rule 23 Class:

               All persons who work or worked for Defendant as Sales
               Managers and any other employees performing the same or
               similar duties for Defendant, within Colorado, at any time from
               three years prior to the filing of this Complaint to the final


                                             5
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 6 of 15




              disposition of this case.

       31.    Numerosity: The Proposed Colorado Rule 23 Class is so numerous that

joinder of all members is impracticable. Plaintiff Robinson is informed and believes, and

on that basis alleges, that during the relevant time period, Defendant employed over forty

(40) Sales Managers in Colorado who satisfy the definition of the Colorado Rule 23 Class.

The names and addresses of the Colorado Rule 23 Class Members are available to the

Defendant. Notice can be provided to Colorado Rule 23 Class members via first-class

mail and/or e-mail using techniques and a form of notice similar to those customarily used

in class action lawsuits of this nature.

       32.    Typicality: Plaintiff Robinson’s claims are typical of the Colorado Rule 23

Class Members. Plaintiff Robinson, like other Colorado Rule 23 Class Members, was

subjected to Defendant’s common, unlawful policies, practices, and procedures. The

claims of Plaintiff Robinson are typical of the claims of the Colorado Rule 23 Class

Members who Defendant misclassified as exempt from overtime pay. Defendant’s

common course of unlawful conduct has caused Plaintiff Robinson and similarly situated

Colorado Rule 23 Class Members, to sustain the same or similar injuries and damages

caused by the same practices of Defendant including not receiving overtime

compensation. Plaintiff’s claims are thereby representative of and co-extensive with the

claims of the Colorado Rule 23 Class Members.

       33.    Adequacy: Plaintiff Robinson is a member of the Colorado Rule 23 Class,

does not have any conflicts of interest with other Colorado Rule 23 Class Members, and

will prosecute the case vigorously on behalf of the Colorado Rule 23 Class. Plaintiff



                                            6
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 7 of 15




Robinson will fairly and adequately protect the interests of the Colorado Rule 23 Class

Members. Plaintiff Robinson has retained counsel competent and experienced in complex

class actions, and federal and Colorado wage and hour litigation.

       34.    Superiority: A class action is superior to other available methods for the fair

and efficient adjudication of this controversy, particularly in the context of wage and hour

litigation where individual Plaintiff lacks the financial resources to vigorously prosecute

separate lawsuits in federal court against large corporate defendants, and fear of

retaliation and blackballing in their industry. Prosecuting dozens of identical individual

lawsuits statewide does not promote judicial efficiency, equity, or consistency in judicial

results.

       35.    Commonality for the Class: There are questions of law and fact common to

Plaintiff Robinson and the Colorado Rule 23 Class Members that predominate over any

questions affecting only individual members of the class. These common questions of law

and fact include, without limitation:

       (a)    Whether Defendant maintained a policy or practice of misclassifying its

employees as exempt from overtime pay;

       (b)    Whether Defendant has employed Colorado Rule 23 Class Members in a

position subject to, and not exempt from, Colorado overtime pay requirements;

       (c)    Whether Defendant knew or should have known that its Colorado Rule 23

Class Members regularly worked over forty hours per week;

       (d)    Whether Defendant failed to pay its Colorado Rule 23 Class Members

overtime wages for time worked in excess of forty hours per week;



                                             7
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 8 of 15




       (e)    Whether Defendant has violated Colorado Minimum Wage Order Number

35, 7 Colo. Code Regs. § 1103-1(4) by their failure to pay Colorado Rule 23 Class

Members overtime compensation;

       (f)    Whether Defendant’s actions were willful;

       (g)    The proper formula for calculating damages owed to Plaintiff Robinson and

the Colorado Rule 23 Class alleged herein.

       36.    This case is maintainable as a class action under Fed. R. Civ. P. 23(b)(1)

because prosecution of actions by or against individual members of the class would result

in inconsistent or varying adjudications and create the risk of incompatible standards of

conduct for Defendant. Further, adjudication of each individual member’s claim as a

separate action would be dispositive of the interest of other individuals not party to this

action, impeding their ability to protect their interests.

       37.    Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3)

because questions of law and fact common to the Proposed Colorado Rule 23 Class

predominate over any questions affecting only individual members of the Proposed

Colorado Rule 23 Class, and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation. Defendant’s common and

uniform policies and practices denied the Proposed Colorado Rule 23 Class members

the overtime pay to which they are entitled. The damages suffered by the individual

Proposed Colorado Rule 23 Class members are small compared to the expense and

burden of individual prosecution of this litigation especially in light of the overtime wage

claims asserted on behalf of the Proposed Colorado Rule 23 Class. Proposed Colorado



                                               8
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 9 of 15




Rule 23 Class members fear workplace retaliation and being “blackballed” from obtaining

future employment. In addition, class certification is superior because it will obviate the

need for unduly duplicative litigation that might result in inconsistent judgments about

Defendant’s practices.

       38.    Plaintiff intends to send notice to all members of the Proposed Colorado

Rule 23 Class to the extent required by Rule 23. The names, e-mail addresses, and

mailing addresses of the members of the Proposed Colorado Rule 23 Class are available

from Defendant.

                                        COUNT I

 (Brought Individually and as a Collective Action Pursuant to 29 U.S.C. § 216(b))
        Violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

         FAILURE TO PAY WAGES FOR ALL OVERTIME HOURS WORKED

       39.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

       40.    29 U.S.C. § 207(a)(1) provides:

              [N]o employer shall employ any of his employees who in any
              workweek is engaged in commerce or in the production of
              goods for commerce, or is employed in an enterprise engaged
              in commerce or in the production of goods for commerce, for
              a workweek longer than forty hours unless such employee
              receives compensation for his employment in excess of the
              hours above specified at a rate not less than one and one-half
              times the regular rate at which she is employed.

       41.    Plaintiff and the FLSA Collective members regularly worked more than forty

(40) hours per workweek.

       42.    Defendant failed to properly pay Plaintiff and the FLSA Collective members

overtime wages at a rate not less than one and one-half (1.5) times their regular rate of



                                            9
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 10 of 15




pay for all hours they worked in excess of forty (40) per workweek.

       43.    Defendant’s conduct and practices, described herein, were willful,

intentional, unreasonably, arbitrary, and in bad faith.

       44.    Because Defendant willfully violated the FLSA, a three (3) year statute of

limitations shall apply to such violation pursuant to 29 U.S.C. § 255(a).

       45.    As a result of Defendant’s uniform and common policies and practices

described above, Plaintiff and the FLSA Collective members were illegally deprived of

overtime wages earned, in such amounts to be determined at trial, and are entitled to

recovery of such total unpaid amounts, liquidated damages, reasonable attorneys’ fees,

costs and other compensation pursuant to 29 U.S.C § 216(b).

                                         COUNT II

    (Brought Individually and as a Class Action Pursuant to Fed. R. Civ. P. 23)
                  Violations of Colorado Minimum Wage Order
                   Number 35, 7 Colo. Code Regs. § 1103-1(4)

         FAILURE TO PAY WAGES FOR ALL OVERTIME HOURS WORKED

       46.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

       47.    Plaintiff and the Rule 23 Class members regularly worked more than forty

(40) hours per workweek.

       48.    Defendant failed to properly pay Plaintiff and the Rule 23 Class members

overtime wages at a rate of not less than one and one-half (1.5) times their regular rate

of pay for all hours they worked in excess of forty (40) per workweek.

       49.    Defendant’s conduct and practices, described herein, were willful,

intentional, unreasonably, arbitrary, and in bad faith.



                                             10
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 11 of 15




       50.    Because Defendant willfully violated the Colorado Minimum Wage Order, a

three (3) year statute of limitations shall apply to such violations.

       51.    As a result of Defendant’s uniform and common policies and practices

described above, Plaintiff and the Rule 23 Class members were illegally deprived of

overtime wages earned, in such amounts to be determined at trial, and are entitled to

recovery of such total unpaid amounts, reasonable attorneys’ fees, costs and other

compensation pursuant to Colo. Rev. Stat. § 8-6-118.

                                         COUNT III

    (Brought Individually and as a Class Action Pursuant to Fed. R. Civ. P. 23)
      Violations of Colorado Wage Claim Act, Colo. Rev. Stat. Ann. § 8-4-109

                          FAILURE TO PAY EARNED WAGES

       52.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

       53.    The CWCA defines wages as “all amounts for labor or service performed

by employees . . . if the labor or service to be paid for is performed personally by the

person demanding payment.” C.R.S. § 8-4-101(9).

       54.    Under the CWCA, if an employee has been terminated, or quits or resigns

from employment with unpaid wages remaining due, then that employee may submit a

written demand for wages due. Colo. Rev. Stat. § 8-4-109(3)(a).

       55.    An employee is entitled to certain statutory penalties under CWCA if the

employer does not make a legal tender of such wages in response to the written demand.

Id. at § 109(3)(b).

       56.    If the employer makes “a legal tender of the amount that the employer in

good faith believes is due,” then the employer is exempted from statutory CWCA penalties


                                              11
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 12 of 15




in most circumstances. Id. at § 109(3)(a.5).

       57.   Defendant terminated Plaintiff’s employment on or around June 20, 2019.

       58.   At the time of his termination, Plaintiff was owed unpaid overtime wages as

a result of the violations of the FLSA and Colorado Minimum Wage Order alleged herein.

       59.   The undersigned firm served a written demand on behalf of Plaintiff and the

Rule 23 Class, seeking their unpaid overtime wages.

       60.   Defendant confirmed receipt of the demand but has not made a legal tender

of the unpaid overtime wages claimed in Plaintiff’s written demand.

       61.   As a result of Defendant’s violations of the CWCA, Plaintiff and the Rule

Class are entitled to their unpaid overtime wages, as well as civil penalties, reasonable

attorneys’ fees, and costs pursuant to Colo. Rev. Stat. § 8-4-109.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Robinson, on behalf of himself and the Proposed Class

and Collective, request judgment and the following specific relief against Defendant as

follows:

       (A)   A declaratory judgment that Defendant’s wage practices alleged herein

violate the overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.,

and attendant regulations at 29 C.F.R. § 516, et seq.;

       (B)   A declaratory judgment that Defendant’s wage practices alleged herein

violate the Colorado Minimum Wage Order Number 35, 7 Colo. Code Regs. § 1103-1(4);

       (C)   Certifying this case as a collective action in accordance with 29 U.S.C. §

216(b) with respect to the FLSA claims set forth herein;



                                           12
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 13 of 15




       (D)    Certifying this action as a class action pursuant to Fed R. Civ. P. 23 with

respect to the Colorado claims set forth herein;

       (E)    Ordering Defendant to disclose in computer format, or in print if no computer

readable format is available, the names, addresses, e-mail addresses, telephone

numbers, dates of birth, job titles, dates of employment and locations of employment of

all members of the FLSA Collective and Colorado Rule 23 Class;

       (F)    Authorizing Plaintiff’s counsel to send notice(s) of this action to all members

of the FLSA Collective and Colorado Rule 23 Class, including the publishing of notice in

a manner that is reasonably calculated to apprise the FLSA collective members of their

rights by law to join and participate in this lawsuit;

       (G)    Designating Plaintiff as the representative of the FLSA Collective and

Colorado Rule 23 Class in this action;

       (H)    Designating the undersigned counsel as counsel for the FLSA Collective

and Colorado Rule 23 Class in this action;

       (I)    Judgment for damages for all unpaid overtime compensation and liquidated

damages to which Plaintiff and the members of the FLSA Collective are lawfully entitled

under the FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516,

et seq.;

       (J)    Judgment for damages for all unpaid overtime compensation and penalties

to which Plaintiff and the members of Colorado Rule 23 Class are lawfully entitled under

the Colorado Minimum Wage Order Number 35, 7 Colo. Code Regs. § 1103-1(4), Colo.

Rev. Stat. § 8-6-118, and/or the CWCA, Colo. Rev. Stat. § 8-4-109;



                                               13
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 14 of 15




      (K)    An incentive award for the Plaintiff for serving as representative of the FLSA

Collective and Colorado Rule 23 Class in this action;

      (L)    Awarding reasonable attorneys’ fees and costs incurred by Plaintiff in this

action as provided by the FLSA and Colo. Rev. Stat. § 8-6-118; and

      (M)    Judgment for any and all civil penalties to which Plaintiff and the members

of the FLSA Collective and Colorado Rule 23 Class may be entitled; and

      (N)    Such other and further relief as to this Court may deem necessary, just and

proper.

                             DEMAND FOR JURY TRIAL

      Plaintiff JOSEPH ROBINSON, individually and on behalf of all others similarly

situated, by and through his attorneys, hereby demands a trial by jury pursuant to Rule

38 of the Federal Rules of Civil Procedure and the court rules and statutes made and

provided with respect to the above-entitled cause.




                                           14
Case 1:19-cv-03254-SKC Document 1 Filed 11/18/19 USDC Colorado Page 15 of 15




                                          RESPECTFULLY SUBMITTED,

                                          Jason T. Brown
                                          Nicholas Conlon
                                          BROWN, LLC
                                          111 Town Square Place
                                          Jersey City, NJ 07310
                                          Telephone: (877) 561-0000
                                          Facsimile: (855) 582-5297
                                          jtb@jtblawgroup.com
                                          nicholasconlon@jtblawgroup.com

                                          /s/ Josh Sanford
                                          Josh Sanford
                                          April Rhéaume
                                          SANFORD LAW FIRM, PLLC
                                          One Financial Center
                                          650 S. Shackleford, Suite 411
                                          Telephone: (501) 221-0088
                                          Facsimile: (888) 787-2040
                                          josh@sanfordlawfirm.com
                                          april@sanfordlawfirm.com

                                          Attorneys for Plaintiff and the
                                          Putative Collective and Class




                                     15
